—Appeal by the de*781fendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered July 19,1993, convicting him of grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions regarding the prosecutor’s summation are, in part, unpreserved for appellate review (see, CPL 470.05 [2]; People v Hernandez, 127 AD2d 790; People v Reding, 167 AD2d 716). In any event, any error was harmless (see, People v Hernandez, supra; People v Crimmins, 36 NY2d 230).
The defendant’s remaining contentions regarding the court’s charge to the jury, and the alleged admission of hearsay testimony, are also unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245; People v Bonaparte, 78 NY2d 26; People v Autry, 75 NY2d 836; People v Fleming, 70 NY2d 947; People v Williams, 70 NY2d 946) and, in any event, without merit. Altman, J. P., Hart, Friedmann and Krausman, JJ., concur.